UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6278


WILLIAM E. SHEARRIN,

                Petitioner - Appellant,

          v.

NEWPORT NEWS, VIRGINIA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00742-HEH)


Submitted:   May 30, 2012                  Decided:   June 7, 2012


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William E. Shearrin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William      E.    Shearrin     seeks        to    appeal      the     district

court’s order dismissing his habeas petition as a successive 28

U.S.C. § 2254        (2006)      petition.          The    order      is   not     appealable

unless    a   circuit       justice     or    judge       issues      a    certificate      of

appealability.        See 28 U.S.C. § 2253(c)(1)(A) (2006); Jones v.

Braxton, 392 F.3d 683, 688 (4th Cir. 2004).                               A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).       When    the       district     court    has       denied      relief    on   the

merits, a prisoner satisfies this standard by demonstrating that

reasonable      jurists         would      find     that        the   district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies    relief      on     procedural           grounds       without      reaching      the

underlying constitutional claims, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and

that the petition states a debatable claim of the denial of a

constitutional right.            Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Shearrin has not made the requisite showing.                             Accordingly,

we deny leave to proceed in forma pauperis, deny a certificate

of appealability, and dismiss the appeal.                        We dispense with oral

                                              2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3